Citation Nr: 0117571	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the claim of service connection for a 
skin disorder, to include as due to the exposure to 
herbicides.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1964 to September 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by the RO.  

The veteran testified at a video conference hearing before 
the undersigned Member of the Board in May 2001.  

The veteran originally filed a claim of service connection 
for a skin disorder in April 1997.  The claim was denied, and 
the veteran did not timely perfect his appeal.  

Thereafter, in April 1999, the veteran submitted a request to 
reopen the claim of service connection for a skin rash.  That 
same month, the RO denied the claim as not well grounded 
without considering the issue of whether new and material 
evidence had been submitted to reopen the claim of service 
connection.  As such, the case was remanded by the Board to 
the RO in November 2000 for additional development.  

The RO subsequently found that new and material evidence had 
not been presented to reopen the claim of service connection 
for a skin rash.  As such, the issue on appeal is as stated 
on the first page of this document.  



FINDINGS OF FACT

1.  In May 1997, the RO denied the veteran's original claim 
of service connection for a skin rash condition, but he did 
not perfect his appeal in a timely fashion.  

2.  New evidence has been presented since the RO's May 1997 
decision which bears directly and substantially on the 
veteran's claim of service connection for a skin rash 
condition and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the May 
1997 rating decision to reopen the claim of service 
connection for a skin disorder to include as due to the 
exposure to herbicides.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from January 1964 to September 
1968.  A careful review of the veteran's service medical 
records shows that a skin abnormality was noted on the 
veteran's August 1963 Report of Medical Examination upon 
entry into service.  Specifically, mild lichenification in 
both popliteal fossae was noted.  The diagnosis was that of 
mild localized dermatitis.  

The veteran's service medical records are negative for any 
complaints or treatment of a skin rash during service.  The 
veteran's periodic examination in April 1967 and his June 
1968 separation physical were negative for any complaints, 
findings or diagnosis of a skin disorder.  

In April 1997, the veteran filed a claim for service 
connection for a skin rash based on the exposure to 
herbicides in the Republic of Vietnam.  At that time, the 
post-service medical evidence of record showed that the 
veteran had been afforded a VA general medical examination in 
October 1992 that revealed no obvious lesions on the skin 
other than those associated with typical scarring from bites.  

A January 1995 VA outpatient record showed treatment for dry 
scalp with pruritus on the neck, lower back, midline sternum 
and arms.  

In a May 1997 decision, the RO denied the veteran's claim of 
service connection for a skin rash.  The veteran was provided 
notice of this decision and apprised of his appellate rights.  
The veteran filed a Notice of Disagreement and was provided 
with a Statement of the Case.  However he did not perfect his 
appeal.  Thus, the May 1997 decision denying the claim of 
service connection for a skin rash is final.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.104 (2000).  

Thereafter, the veteran submitted VA outpatient treatment 
records from 1997 and 1999 showing treatment for a skin rash.  
Specifically, a February 1997 psychiatric discharge summary 
indicated that the veteran had rashes on the skin of both 
arms and upper extremities.  

An April 1999 VA dermatology examination showed that the 
veteran complained of having had a rash on his legs, groin, 
back and arms since 1968.  The veteran indicated that the 
rash was itchy and that he had tried some creams that 
provided relief.  The veteran indicated that he had 
experienced flare-ups when the rash swelled and sometimes 
leaked clear fluid.  The examination showed findings of 
hyperpigmented scaly areas of distal lower extremities and 
hyper and hypo pigmented areas on mid thighs.  The diagnosis 
was that of post inflammatory pigment alteration and xerosis.  
The primary etiology was not apparent that that time.  The 
veteran was treated with ointment and moisturizers.  

Thereafter, in April 1999, the RO denied the veteran's claim 
of service connection for a skin rash on the basis that it 
was not well grounded.  

The veteran timely appealed that determination.  In November 
2000, the Board remanded the case to the RO for further 
development.  Specifically, the Board noted that the RO had 
found the veteran's claim not well grounded without first 
determining whether new and material evidence had had been 
submitted to reopen the claim.  The RO thereafter determined 
that new and material evidence had not been submitted.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  In 
this case, the last final decision of record was the May 1997 
RO decision.  

In addition to the evidence added to the record since the May 
1997 decision as noted hereinabove, the veteran testified at 
a video conference hearing before the undersigned Member of 
the Board in May 2001 when he reported having developed a 
skin rash and receiving treatment during service.  The 
veteran testified that, after service, he did not start 
seeking medical treatment for the rash until the 1990's.  The 
veteran testified that the rash was mainly on his legs, back, 
arms and head.  The veteran testified that he received all of 
his treatment from VA.  

The Board finds that, assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the May 1997 decision.  
Furthermore, the evidence is material as to question of 
service connection.  


Thus, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The Board is cognizant of the fact that the RO has not 
considered the case in light of the new law.  However, in 
light of the favorable action taken hereinabove, the veteran 
is not prejudiced by the Board's deciding the issue in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



ORDER

An new and material evidence has been submitted to reopen the 
claim of service connection a skin disorder to include as due 
to the exposure to herbicides, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.

As noted, on November 9, 2000, the President signed H.R. 
4864, the "Veterans Claims Assistance Act of 2000."  The 
purpose of this bill is to reverse the decision of the Court 
in Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  

The Board finds, based on his recent hearing testimony, that 
the veteran should be afforded a VA examination to include an 
opinion as to the likely etiology of the claimed skin 
disorder.  In addition, all other pertinent medical records 
should be obtained for review by the examiner in connection 
with the examination.  Specifically, all VA records from the 
VA Medical Center in Charleston, South Carolina and from the 
VA clinic in Myrtle Beach, South Carolina referable to 
treatment of the claimed skin disorder should be obtained and 
associated with the claims file.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (2000).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a skin 
disorder, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, all clinical records from 
the identified VA Medical Center and 
outpatient clinic referable to a skin 
disorder should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  All VA records 
pertaining to the veteran that have not 
been previously secured should be 
obtained and associated with the claims 
file.  The RO should also afford the 
veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed skin disorder  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed skin 
disorder.  Based on his/her review of the 
case, the examiner should provide an 
opinion, with adequate rationale, as to 
the likelihood that the veteran has 
current skin disability due to the 
exposure to herbicides or other disease 
or injury that was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claims of service connection for a skin 
disorder based on the evidentiary record 
in its entirety.  The RO in this regard 
must ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



